DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/22 has been entered.  Claims 15 and 22 have been amended.  Claims 19-21, 23-24 have been cancelled.  Claim 28 was previously cancelled.  Claims 1-14, 25-27 and 29 remain withdrawn as being directed to non-elected inventions.  Accordingly, Claims 15-18 and 22 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oved et al (WO 2013/117746) (submitted in the IDS filed 02/06/19) in view of Lambotte et al (US 7,378,285) and Kato et al (JP-62-192662) (English translation provided) or Fakanya et al ( Biosensors, 2014, 4, pages 340-357) and further in view of Walczak et al (US 2016/0297865) or Eagle Biosciences (Human TRAIL/Apo2L ELISA Kit, Catalog Number: C5331-K01, April 2015).
Oved et al discloses a method of measuring TRAIL and CRP polypeptides in a sample from a subject and discloses that that the method can also include the measurement of IP10 (e.g. page 4).  Oved et al discloses that the measurement can be by immunoassay wherein antibodies that bind the polypeptides are utilized (e.g. page 9, para 00030 and pages 58-59).  Oved et al discloses that the antibodies to detect TRAIL and CRP can be monoclonal antibodies (e.g. page 70, para 000320; page 75, para’s 000334-000335).  Oved et al discloses that the sample can be blood (e.g. page 47, para 000226).
Oved et al differs from the instant invention in failing to teach flowing the sample through a lateral flow immunoassay device which comprises a first labeled antibody against TRAIL and a second labeled antibody against CRP and determining the amount at a test band of the device.  
Lambotte et al teaches a lateral flow immunoassay device for determining the amount of multiple analytes in a fluid sample, permitting more complete diagnosis or analysis of a sample (e.g. col 2, lines 39-62).  Lambotte et al discloses that the device comprises multiple labeled reagents which specifically bind the analytes (e.g. col 3, lines 3-22, col 4, lines 27-57).  Lambotte et al discloses that the device also comprises test zones (test band) comprising immobilized reagents capable of specifically binding a particular analyte (e.g. col 4, lines 4-26).  Lambotte et al discloses the reagents that specifically binds to the analytes can be antibodies (e.g. col 8, lines 7-67).  Lambotte et al discloses that the analytes to be measured by the device can be any substance for which there exists a naturally occurring analyte specific binding member or for which an analyte-specific binding member can be prepared (e.g. col 9, lines 1-36). Lambotte et al discloses that the label can be chemiluminescent agent, a fluorescent agent or a particle (e.g. col 4, lines 27-57).  Lambotte et al discloses the tests are performed on a single test strip (e.g. col 2, lines 9-11, col 11, lines 52-54, col 20, lines 21-24).  Lambotte et al discloses that that the concentration of each component for each analyte can be optimized to allow the assay to reach required sensitivity while avoiding non-specific binding (e.g. col 23, lines 28-52).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a lateral flow immunoassay device such as taught by Lambotte et al with the antibodies for TRAIL and CRP and the measurement of TRAIL and CRP in the method of Oved et al because Oved et al is generic with respect to the immunoassays and Lambotte et al shows that the device allows for determining the amount of multiple analytes in a fluid sample, permitting more complete diagnosis or analysis of a sample (e.g. col 2, lines 39-62).  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a lateral flow immunoassay device such as taught by Lambotte et al with the antibodies for TRAIL and CRP and the measurement of TRAIL and CRP in the method of Oved et al.
It would have also been obvious to one of ordinary skill in the art to incorporate the antibodies for IP10 and the measurement of IP10 in the method of Oved et al because Oved et al is generic with respect to the immunoassays and Lambotte et al shows that the device allows for determining the amount of multiple analytes in a fluid sample, permitting more complete diagnosis or analysis of a sample (e.g. col 2, lines 39-62).  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a lateral flow immunoassay device such as taught by Lambotte et al with the antibodies for TRAIL and CRP and the measurement of TRAIL and CRP in the method of Oved et al.
Oved et al and Lambotte et al differ from the instant invention in failing to explicitly state both the labeled antibodies and the immobilized antibodies are monoclonal antibodies.
Kato et al (JP-62-192662) (English translation provided) teaches that it is known and conventional in the art to use monoclonal antibodies to detect CRP in a sample and teaches that both the immobilized antibody is a monoclonal antibody and the labeled antibody is a monoclonal antibody  (Objectives of the invention, para 0001, Translation).  Kato et al discloses that this provides for the highly sensitive detection of CRP in a low concentration range (e.g. para 0001, Translation).
Fakanya et al ( Biosensors, 2014, 4, pages 340-357)  teaches that it is known and conventional in the art to use monoclonal antibodies to detect CRP in a sample and teaches that both the immobilized antibody is a monoclonal antibody and the labeled antibody is a monoclonal antibody (e.g. pages 344, 347). 
It would have been obvious to one of ordinary skill in the art to incorporate monoclonal antibodies for both the immobilized and labeled antibodies in the modified method of Oved et al because Oved et al discloses that the antibodies to detect TRAIL and CRP can be monoclonal antibodies (e.g. page 70, para 000320; page 75, para’s 000334-000335) and Kato et al shows that it is known and conventional in the art and that this provides for a highly sensitive detection of CRP in a low concentration range.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating monoclonal antibodies for both the immobilized and labeled antibodies in the modified method of Oved et al.
It would have also been obvious to one of ordinary skill in the art to incorporate monoclonal antibodies for both the immobilized and labeled antibodies in the modified method of Oved et al because Oved et al discloses that the antibodies to detect TRAIL and CRP can be monoclonal antibodies (e.g. page 70, para 000320; page 75, para’s 000334-000335) and Fakanya et al shows that it is known and conventional in the art.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating monoclonal antibodies for both the immobilized and labeled antibodies in the modified method of Oved et al.
Oved et al., Lambotte et al., Kato et al and Fakianya et al differ from the instant invention in failing to explicitly teach monoclonal antibodies for the detection of TRAIL.
Walczak et al (US 2016/0297865) teaches that it is known and conventional in the art to use monoclonal antibodies to detect TRAIL in a sample and teaches that both the antibodies used in a sandwich assay can be monoclonal antibodies that that the two-sided monoclonal based assay is preferred (e.g. para 0030)
Eagle Biosciences teaches that it is known and conventional in the art to use monoclonal antibodies to detect Trail in a sample and teaches that both the immobilized antibody is a monoclonal antibody and the labeled antibody is a monoclonal antibody (e.g. page 2, Principle of the method). 
It would have been obvious to one of ordinary skill in the art to incorporate monoclonal antibodies for both the immobilized and labeled antibodies in the modified method of Oved et al because Oved et al discloses that the antibodies to detect TRAIL and CRP can be monoclonal antibodies (e.g. page 70, para 000320; page 75, para’s 000334-000335) and Walczak et al shows that it is known and conventional in the art.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating monoclonal antibodies for TRAIL for both the immobilized and labeled antibodies in the modified method of Oved et al.
It would have also been obvious to one of ordinary skill in the art to incorporate monoclonal antibodies for both the immobilized and labeled antibodies in the modified method of Oved et al because Oved et al discloses that the antibodies to detect TRAIL and CRP can be monoclonal antibodies (e.g. page 70, para 000320; page 75, para’s 000334-000335) and Eagle Biosciences shows that it is known and conventional in the art.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating monoclonal antibodies for TRAIL for both the immobilized and labeled antibodies in the modified method of Oved et al.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Oved et al and Lambotte et al in view of Kato et al (JP-62-192662) (English translation provided) or Fakanya et al ( Biosensors, 2014, 4, pages 340-357) and further in view of Walczak et al (US 2016/0297865) or Eagle Biosciences (Human TRAIL/Apo2L ELISA Kit, Catalog Number: C5331-K01, April 2015) as applied to claims 15-18 above, and further in view of Goldstein et al (US 2012/0083711).
See above for the teachings of Oved et al., Lambotte et al., Kato et al., Fakanya et al., Walczak et al and Eagle Biosciences.
  Oved et al., Lambotte et al., Kato et al., Fakanya et al., Walczak et al and Eagle Biosciences differ from the instant invention in failing to teach an additional lateral flow test strip comprising a labeled antibody against IP10.
Goldstein et al teaches that it is known and conventional in the art that reagents can be placed in the same lateral from strip or can be placed in multiple parallel strips in a single device (e.g. page 9, para. 0089).
It would have also been obvious to one of ordinary skill in the art to incorporate the antibodies for IP10 and the measurement of IP10 in a separate parallel test strip in the modified method and device of Oved et al because Goldstein et al shows that multiple test strips can be placed parallel in a single test device.  Further, the placement of labeled antibody against IP10 or the same or a different test strip would have been an obvious design choice, since Applicant has not disclosed this specific alignment of reagents solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the labeled IP10 on the same of different test strip as long as the measurement of IP10 is performed.


Response to Arguments
Applicant's arguments and the Declaration of Eran Eden filed 10/14/22 have been fully considered but they are not persuasive.
Applicant argues that it is not obvious that it would be possible to determine the quantity and presence of both CRP and TRAIL, in a blood sample on a single test strip, since these analytes are present at very different concentrations in the blood.  Dr. Eran Eden also stated on page 2 of the declaration that it is not obvious that it is possible to measure both TRAIL and CRP in an accurate way using a single test strip and that this is all the more unexpected when the large dynamic range of CRP is taken into account.
          This argument is insufficient and not found persuasive because the combination of Lambotte et al specifically teaches that when using the lateral flow immunoassay for detecting multiple analytes that the concentration of each component to allow the assay to reach the required sensitivity and teaches the optimization for each of the different analytes to be detected (e.g. col 23, lines 28-52).  Thus, one of ordinary skill would understand to optimize the components of an assay for each analyte to be detected and that the optimization would provide for the dynamic range of the analytes.  Further, the combination of Oved in view of Lambotte, Kato or Fakanya, Walczak or Eagle Biosciences teach the same lateral flow assay using the same antibodies and components as currently recited and therefore one of ordinary skill in the art would expect that one could detect both CRP and TRAIL on the same test strip. 
            Applicant further argues that CRP concentrations may be one million times greater than the concentration of TRAIL and detection of a mild increase of CRP and TRAL, can be indicative of a viral infection; detection of increased level of CRP can be indicative of a bacterial infection.
          This argument is not found persuasive because (1) the current claims are not directed to the detection of viral or bacterial infections but merely to the measurement of CRP and TRAIL in a sample; (2) as stated supra Lambotte et al specifically teaches that when using the lateral flow immunoassay for detecting multiple analytes that the concentration of each component to allow the assay to reach the required sensitivity and teaches the optimization for each of the different analytes to be detected (e.g. col 23, lines 28-52).  
           Applicant directs the Examiner’s attention to WO 2019/147850 and states that the data presented in WO 2019/147850 testifies to the fact that it is possible to detect both these proteins on a single test strip.
          This argument is not found persuasive because (1) the applicant did not submit a copy of WO 2019/147850 with the response and the Examiner was unable to obtain a copy and therefore the specific relevance of the document cannot be ascertained; (2) it would appear that since the applicant states that this document shows that the two analytes can be detected together would provide evidence that the combination of references by the Examiner would provide detection of both; (3) as stated supra Lambotte et al specifically teaches that when using the lateral flow immunoassay for detecting multiple analytes that the concentration of each component to allow the assay to reach the required sensitivity and teaches the optimization for each of the different analytes to be detected; (4) Further, the combination of Oved in view of Lambotte, Kato or Fakanya, Walczak or Eagle Biosciences teach the same lateral flow assay using the same antibodies and components as currently recited and therefore one of ordinary skill in the art would expect that one could detect both CRP and TRAIL on the same test strip. 

Conclusion
           No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1678